Citation Nr: 0326607	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date than November 13, 
2000, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D. I.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from October 1959 to 
October 1962. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran entitlement to service 
connection for tinnitus and granted a 10 percent rating 
effective November 13, 2000.   


REMAND

The veteran has requested that the grant of service 
connection for tinnitus be made effective July 1996.  At the 
veteran's May 2003 hearing, he submitted a statement saying 
that he requested an earlier effective date for bilateral 
tinnitus under the provisions of clear and unmistakable error 
(CUE).  He asserted that the January 1997 rating decision was 
CUE.  

Because a finding of CUE in the prior January 1997 rating 
decision could change the outcome of the determination on the 
earlier effective date claim, the two issues are inextricably 
intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson 
v. West, 12 Vet. App. 11 (1998).  In this case, however, the 
RO has not yet considered the veteran's CUE claim on the 
merits.

For this reason, the RO should take appropriate steps to 
develop and adjudicate the appellant's claim of CUE in the 
January 1997 rating decision which denied service connection 
for tinnitus.  If the claim is not resolved in the veteran's 
favor, the RO should assure that the veteran is afforded an 
opportunity to complete the procedural steps for an appeal, 
as outlined in 38 U.S.C.A. § 7105.  After the RO adjudicates 
the claim of CUE in the January 1997 rating decision, the RO 
should readjudicate the veteran's claim of an earlier 
effective date than November 13, 2000, for service connection 
for tinnitus.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should adjudicate the issue of 
whether the January 1997 rating decision, 
which denied service connection for 
tinnitus was CUE.

2. If the claim of CUE in the January 
1997 rating decision is denied, the RO 
should provide to the veteran and his 
representative notification of that 
denial and notification of the veteran's 
appellate rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate consideration of the 
CUE issue, or any other issue that is not 
currently in appellate status, an appeal 
as to the denial of such an issue must be 
timely perfected. See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2002).

3.  Unless the earlier effective date 
claim is resolved to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case on 
this issue and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




